Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20               PageID.54     Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




JANET MALAM                                           CIVIL ACTION N.___________

                  Petitioner- Plaintiff

                      v.

REBECCA ADDUCCI, in her official capacity
as Detroit District Director of U.S. Immigration
& Customs Enforcement; MATTHEW T.
ALBENCE, in his official capacity as Deputy
Director and Senior Official Performing the
Duties of the Director of the U.S. Immigration
& Customs Enforcement; CHAD WOLF, in his
official capacity as Acting Secretary, U.S.
Department of Homeland Security; WILLIAM
P. BARR, in his official capacity as Attorney
General, U.S. Department of Justice; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; HEIDI E. WASHINGTON,
in her capacity of Director of Michigan
Department of Corrections Calhoun
Correctional Facility

                    Respondents-Defendants.



       PETITIONER’S APPLICATION FOR TEMPORARY RESTRAINING ORDER



       Now comes Petitioner JANET MALAM, by and through her undersigned counsels, and

    file this application for Temporary Restraining Order.

       Pursuant to Fed. R. Civ. P. 65, Petitioner seeks a Temporary Restraining Order 1)

releasing her on this Court own recognizance, subject to reasonable and appropriate conditions,

                                                                                             1
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20               PageID.55      Page 2 of 11




and 2) restraining Respondents, in their official capacities from arresting Petitioner for civil

immigration detention purposes during pendency of her immigration proceedings.

       WHEREFORE, for the reasons set forth in the accompanying brief, Petitioner

respectfully requests this Court to grant the Temporary Restraining Order pending decision on

Writ of Mandamus and Complaint for Declaratory and Injunctive Relief.


       Dated: March 30, 2020                 Respectfully submitted,

                                              /s/ Andrew D. Stacer
                                              Attorney for Plaintiff
                                              Stacer, PLC
                                              472 Starkweather St.
                                              Plymouth, MI 48170
                                              734-453-7878
                                              astacer@stacerplc.com

                                              /s/ Rosana M. Garbacik
                                              Attorney for Plaintiff
                                              Stacer, PLC
                                              472 Starkweather St.
                                              Plymouth, MI 48170
                                              734-453-7878
                                              rgarbacik@stacerplc.com




                                                                                              2
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                 PageID.56   Page 3 of 11




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




JANET MALAM                                             CIVIL ACTION N.___________

                           Petitioner- Plaintiff

                      v.

REBECCA ADDUCCI, in her official capacity
as Detroit District Director of U.S. Immigration
& Customs Enforcement; MATTHEW T.
ALBENCE, in his official capacity as Deputy
Director and Senior Official Performing the
Duties of the Director of the U.S. Immigration
& Customs Enforcement; CHAD WOLF, in his
official capacity as Acting Secretary, U.S.
Department of Homeland Security; WILLIAM
P. BARR, in his official capacity as Attorney
General, U.S. Department of Justice; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; HEIDI E. WASHINGTON,
in her capacity of Director of Michigan
Department of Corrections Calhoun
Correctional Facility

                    Respondents-Defendants.



      PETITIONER’S BRIEF IN SUPPORT OF PETITIONER’S APPLICATION FOR
                     TEMPORARY RESTRAINING ORDER



       In support of her application, Janet states the following:

       Janet is 56 years old United Kingdom national who came to the United States in a lawful

permanent resident status when she was 5 years old. Immigration and Customs Enforcement


                                                                                            3
    Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                       PageID.57        Page 4 of 11




(ICE) has been subjecting her to immigration detention since March 4, 2020 in connection to

removal proceedings pending in Detroit Immigration Court.

         Janet is detained in Calhoun Correctional Facilities, in Battle Creek MI where it is very

likely that detainees or staff have tested positive for COVID-19. Michigan Department of

Corrections (MDOC) is not releasing information of which jails inmates and staff are testing

positive to COVID-19 but press releases has confirmed that nearly 13 inmates have of March,

26,2020 have tested positive and other 10 are being quarantine due to Influenza. 1

         In addition, Janet is 56 years old and suffers from serious medical conditions and faces an

imminent risk of death or serious injury in immigration detention if exposed to COVID-19. Janet

has a lengthy story serious multiple sclerosis, alcoholism and cigarettes additions, multiple

sclerosis, bipolar disorder; pain; anemia, essential primary hypertension, hypothyroidism,

CHRONIC OBSTRUCTIVE PULMONARY DISEASE, fibromyalgia, mild cognitive

impairment, carpal tunnel syndrome, severe major depressive disorder, opioids addition,

polyneuropathy.

                                               LEGAL STANDARD

         Motions for temporary restraining orders are governed by a four-factor test (the same test

as for preliminary injunctions): Courts consider whether petitioners have shown: (1) a likelihood

of success on the merits, (2) that they are likely to suffer irreparable harm in the absence of such

relief, (3) that the balance of equities tips in their favor, and (4) that an injunction is in the public

interest. Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008); see also Ne. Ohio Coal. for

Homeless & Serv. Employees Int’l Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir.

1
 https://www.mlive.com/public-interest/2020/03/michigan-prisons-prep-for-possibility-of-coronavirus-spread-
among-inmate-population.html last checked on March 27, 2020.


                                                                                                              4
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                 PageID.58     Page 5 of 11




2006) (“‘These factors are not prerequisites that must be met, but are interrelated considerations

that must be balanced together.’ Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog,

945 F.2d 150, 153 (6th Cir. 1991). For example, the probability of success that must be

demonstrated is inversely proportional to the amount of irreparable injury the movants will suffer

absent the stay. See id.”).

                                         ARGUMENT

   I. JANET WILL LIKELY SUCCEED ON HER CLAIM THAT DETENTION
   VIOLATES DUE PROCESS


       The Due Process Clause of the Fifth Amendment to the United States Constitution

forbids the government from depriving a person of life, liberty, or property without due process

of law. The protection applies to “all ‘persons’ within the United States, including aliens,

whether their presence here is lawful, unlawful, temporary, or permanent.” Zadvydas v. Davis,

533 U.S. 678, 693 (2001).

       Janet is in continued confinement in ICE civil detention while COVID-19 is spreading in

Michigan jails and detention centers violates her due process rights. ICE is well aware that the

conditions that it is currently imposing on Janet are posing an excessive risk to her health but

refuses to take action and release Janet from custody. ICE showed deliberate indifference to her

bond request and showings of health conditions.

       The spread of COVID-19 is measured in a matter of a single day—not weeks, months, or

years—and Respondent appear to ignore this condition of confinement that will likely cause

imminent, life-threatening illness.

II. JANET WILL SUFFER IRREPARABLE HARM ABSENT EMERGENCY RELIEF



                                                                                                5
    Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                    PageID.59       Page 6 of 11




         The harm to Janet is highly likely, grievous and irreparable. Coronavirus is spreading

exponentially in Michigan and in the United States, as the official numbers are being released, it

is more likely that the virus will spread where Janet is detained. Moreover, the Center for

Disease Control (CDC) guidance provides that people over the age of fifty and those with certain

medical conditions face greater chances of serious illness or death from COVID-19. The

COVID-19 outbreak in the state of Michigan resulted in unprecedented health measures to

facilitate and enforce social distancing. The risk of harm is so outrageous that President Trump

found and proclaimed that the COVID-19 outbreak in the United States constituted a national

emergency, beginning March 1, 2020. 2 Whereas, on March 23, 2020, State of Michigan

Governor Whitmer issued an executive order, in response to the COVID-19 outbreak, urging all

residents to stay home except for essential services and suspending activities that are not

necessary to sustain or protect life in the state, effective by midnight of March 24, 2020. 3

Michigan has became one of the global epicenters of the outbreak, Michigan is one of the states

with the largest COVID-19 outbreak in the United States and one of the largest outbreaks in the

world with a more than 2,294 reported cases and at least 43 deaths reported.

         The nature of detention facilities makes exposure and spread of the virus particularly

harmful. Medical doctors, including two medical experts for the Department of Homeland

Security, have warned of a “tinderbox scenario” as COVID-19 spreads to immigration detention




2
   Proclamation 9994 of March 13, 2020, https://www.federalregister.gov/documents/2020/03/18/2020-
05794/declaring-a-national-emergency-concerning-the-novel-coronavirus-disease-covid-19-outbreak last checked
on March 24, 2020
3
  MI Executive Order 2020-21 (COVID-19) Temporary Requirement https://www.michigan.gov/whitmer/0,9309,7-
387-90499_90705-522626--,00.html

                                                                                                          6
    Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                     PageID.60        Page 7 of 11




centers and the resulting “imminent risk to the health and safety of immigrant detainees” and the

public. 4

         Janet faces serious risks to her health in confinement. Her underlinying illness and older

age put her in heightened risk to fight COVID-19. Therefore, one day or even one week can be

too late to save her life, once infected. The best way to care for her wellbeing is preventing that

she can get infected.

         A number of courts have recognized the threat that COVID19 poses to individuals held in

jails and other detention facilities. See United States v. Stephens, No. 15 Cr. 95, 2020 WL

1295155, at *2 (S.D.N.Y. Mar. 19, 2020) (“[I]nmates may be at a heightened risk of contracting

COVID-19 should an outbreak develop.”) (collecting authorities); United States v. Garlock, 18

Cr. 418, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (“By now it almost goes without

saying that we should not be adding to the prison population during the COVID-19 pandemic if

it can be avoided. Several recent court rulings have explained the health risks—to inmates,

guards, and the community at large—created by large prison populations. The chaos has already

begun inside federal prisons—inmates and prison employees are starting to test positive for the

virus, quarantines are being instituted, visits from outsiders have been suspended, and inmate

movement is being restricted even more than usual.” (citations omitted)); Indeed, at least one

court has ordered the release on bail of a non-citizen in immigration detention on the ground that

detention conditions have been rendered unsafe by COVID-19. Calderon Jimenez v. Wolf, No.

18 Civ.10225 (D. Mass. Mar. 26, 2020).

         Courts have also recognized that health risk to be particularly acute—and of

constitutional significance—for inmates who are elderly or have underlying illnesses. See United
4
 Catherine E. Shoichet, Doctors Warn of “Tinderbox scenario” if Coronavirus Spreads in ICE Detention, CNN
(Mar. 20, 2020), https://www.cnn.com/2020/03/20/health/doctors-ice-detention-coronavirus/index.html

                                                                                                            7
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                     PageID.61     Page 8 of 11




States v. Martin, No. 19 Cr. 140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020) (“[T]he

Due Process Clauses of the Fifth or Fourteenth Amendments, for federal and state pretrial

detainees, respectively, may well be implicated if defendants awaiting trial can demonstrate that

they are being subjected to conditions of confinement that would subject them to exposure to

serious (potentially fatal, if the detainee is elderly and with underlying medical complications)

illness.”).

        At least one court has ordered the release on bail of an inmate facing extradition on the

basis of the risk to his health the pandemic poses. Matter of Extradition Toledo Manrique, No.

19 MJ 71055, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020) (“These are extraordinary

times. The novel coronavirus that began in Wuhan, China, is now a pandemic. The nine counties

in the San Francisco Bay Area have imposed shelter-in-place orders in an effort to slow the

spread of the contagion. This Court has temporarily halted jury trials, even in criminal cases, and

barred the public from courthouses. Against this background, Alejandro Toledo has moved for

release, arguing that at 74 years old he is at risk of serious illness or death if he remains in

custody. The Court is persuaded. The risk that this vulnerable person will contract COVID-19

while in jail is a special circumstance that warrants bail.”).

        The risk that Janet will face a severe, and quite possibly fatal, infection if she remains in

immigration detention constitutes irreparable harm warranting a TRO. See Shapiro v. Cadman

Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995) (upholding finding of irreparable harm “premised .

. . upon [the district court’s] finding that [plaintiff] was subject to risk of injury, infection, and

humiliation”); Mayer v. Wing, 922 F. Supp. 902, 909 (S.D.N.Y. 1996) (“[T]he deprivation of

life-sustaining medical services . . . certainly constitutes irreparable harm.”).




                                                                                                    8
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20                  PageID.62      Page 9 of 11




III. THE BALANCE OF HARMS AND PUBLIC INTEREST WEIGH HEAVILY IN

FAVOR OF EMERGENCY RELIEF

       The balance of harms and public interest weigh strongly in favor of granting emergency

relief. See Winter, 555 U.S. at 24. In contrast to the irreparable with have eminent risk of death.

The balance of equities is substantially more favorable to Janet, who has a strong cancellation of

removal claim, and should not be civil detained pending removal proceedings.

       Finally, the public interest also strongly favors release, because the public benefits from a

fair immigration system, which means an immigration system that does not incarcerated people

that have been living legally in this country for over 50 years in terrible health conditions and in

disregard to her health needs.

       This is precisely the situation in which a TRO is warranted: when “the balance of equities

so heavily favors the moving party that justice requires the court to intervene to secure the

positions until the merits of the action are ultimately determined, then there is cause to preserve

the status quo.” Reid v. Hood, No. 1:10 CV2842, 2011 WL 251437, at *2 (N.D. Ohio Jan. 26,

2011) (citing Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981)).

                                             CONCLUSION

       WHEREFORE, for the reasons set forth, Petitioner respectfully requests this Court to

grant the Temporary Restraining Order to 1) release Petitioner on this Court own recognizance,

subject to reasonable and appropriate conditions, and 2) restrain Respondents, in their official

capacities from arresting Petitioner for civil immigration detention purposes during pendency of

her immigration proceedings.


       Dated: March 30, 2020                   Respectfully submitted,

                                                                                                  9
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20     PageID.63   Page 10 of 11




                                     /s/ Andrew D. Stacer
                                     Attorney for Plaintiff
                                     Stacer, PLC
                                     472 Starkweather St.
                                     Plymouth, MI 48170
                                     734-453-7878
                                     astacer@stacerplc.com

                                     /s/ Rosana M. Garbacik
                                     Attorney for Plaintiff
                                     Stacer, PLC
                                     472 Starkweather St.
                                     Plymouth, MI 48170
                                     734-453-7878
                                     rgarbacik@stacerplc.com




                                                                               10
Case 5:20-cv-10829-JEL-APP ECF No. 2 filed 03/30/20            PageID.64     Page 11 of 11




                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 31, 2020 the foregoing Application for Temporary
Restraining Order was served by certified mail with return receipt requested:

Rebecca Adducci, U.S. Immigration and Customs Enforcement, Detroit Field Office, Office of
the    General       Counsel,      U.S.      Department      of     Homeland     Security
2707 Martin Luther King Jr. Ave, Se, Mail Stop 0485, Washington, DC 20528-0485;

Matthew T. Albence, Deputy Director and Senior Officer Performing the Duties of the Director
of ICE, Office of the General Counsel, U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, Se, Mail Stop 0485, Washington, DC 20528-0485;

ICE, Office of the General Counsel, U.S. Department of Homeland                     Security
2707 Martin Luther King Jr. Ave, Se, Mail Stop 0485, Washington, DC 20528-0485;

Chad Wolf, Acting Secretary of ICE, Office of the General Counsel, U.S. Department of
Homeland Security 2707 Martin Luther King Jr. Ave, Se, Mail Stop 0485, Washington, DC
20528-0485;

William P. Barr, Attorney General of the United States, U.S. Department of Justice, 950
Pennsylvania Avenue, N.W. Washington, D.C. 20530-0001;

Heidi E. Washington, Director of Michigan Department of Corrections Calhoun Correctional
Facility, Grandview Plaza, 206 E. Michigan Ave. P.O. Box 30003, Lansing, MI 48909;

       Dated: March 31, 2020               Respectfully submitted,

                                            /s/ Andrew D. Stacer
                                            Attorney for Plaintiff
                                            Stacer, PLC
                                            472 Starkweather St.
                                            Plymouth, MI 48170
                                            734-453-7878
                                            astacer@stacerplc.com

                                            /s/ Rosana M. Garbacik
                                            Attorney for Plaintiff
                                            Stacer, PLC
                                            472 Starkweather St.
                                            Plymouth, MI 48170
                                            734-453-7878
                                            rgarbacik@stacerplc.com



                                                                                         11
